Oalhoon, J.,
delivered the opinion of the court.
The chief of police testified that the accused made to him a “free and voluntary” statement. The circumstances under which he made it were these: There was what was known as a “sweat-box” in the place of confinement. This was an apartment about five or six feet one way and about eight feet another. It wa,s kept entirely dark.- Por fear that some stray ray of light or breath of air might enter without special invitation, the small cracks were carefully blanketed. The prisoner was allowed no communication whatever with human beings. Occasionally the officer, who had him put there, would appear, and interrogate him about the crime charged against him. To the credit of our advanced civilization and humanity it must be said that neither the thumbscrew nor the wooden boot was used to extort a confession. The efficacy of the sweat-box was the sole reliance. This, with the hot weather of summer, and the fact that the prisoner was not provided with sole leather lungs, finally, after “several days” of obstinate denial, aceom*595plished the purpose of eliciting a “free and voluntary” confession. The officer, to bis credit, says be did not threaten bis prisoner, that be held out no reward to bim, and did not coerce bim. Everything was “free and voluntary.” He was perfectly honest and frank in bis testimony, this officer was. He was intelligent, and well up in tbe law as applied to such cases, and nothing would have tempted bim, we assume, to violate any technical requirement of a valid confession — -no threats, no hope of reward, no assurance that it would be better for tbe prisoner to confess. He did tell bim, however, “that it would be best for bim to do what was right,” and that it “would be better for bim to tell tbe truth.” In fact, this was tbe general custom in tbe moral treatment of these sweat-box patients, since this officer says, “I always tell them it would be better for them to tell tbe truth, but never bold out any inducement to them.” He says, in regard to tbe patient, Ammons, “I went to see this boy every day, and talked to bim about tbe case, and told bim it would be better for bim to tell tbe truth; tell everything be knew about tbe case.” This sweat-box seems to be a permanent institution, invented and used to gently persuade all accused persons to voluntarily tell tbe truth. Whenever they do- tell tbe truth — that is, confess guilt of the crime — they are let out of tbe sweat-box. Speaking of this apartment, and tbe habit as to prisoners generally, this officer says, “We put them in there [the sweat-box] when they don’t tell me what I think they ought to.” This is refreshing. Tbe confession was not competent to be received as evidence. 6 Am. & Eng. Enc. Law, p. 531, note 3; Id., p. 550, note 7; Hamilton v. State, 77 Miss., 675 (27 So., 606); Simon v. State, 37 Miss., 288. Defendant, unless demented, understood that tbe statement wanted was confession, and that this only meant release from this “black hole of Calcutta.” Such proceedings as this record discloses cannot be too strongly denounced. They violate every principle of law, reason, humanity, and personal right. They restore tbe barbarity of ancient and medieval methods. They *596obstruct, instead of advance, the proper ascertainment of truth. It is far from the duty of an officer to extort confession by punishment. On the contrary, he should warn his prisoner that every statement he may choose to make may be used against him on his trial.

Reversed and remanded.